EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Alfred Dassler on 05/22/2021
IN THE CLAIMS:

Replace all prior versions, and listings, of claims in the application as follows
:
Claim 1 (currently amended):  A household refrigerator, comprising:
an inner container formed with walls delimiting a receiving space for food;
a functional unit of the household refrigerator disposed in said receiving space in front of a given wall of said inner container, said functional unit being a no-frost unit including an evaporator; 
a substantially flat covering plate separate from said inner container and disposed in said receiving space in front of, and at a spacing distance from, the given wall, said covering plate having a footprint extending across an entire width of the given wall and ending next to said functional unit and said covering plate being fixed to the given wall at an end facing said functional unit, said functional unit being disposed outside of said footprint; and


Claim 2 (cancelled). 

Claim 3 (previously presented):  The household refrigerator according to claim 1, which comprises a spacer web formed on a back side of said covering plate, said spacer web abutting a front of the given wall.

Claim 4 (previously presented):  The household refrigerator according to claim 3, wherein said spacer web is screwed to the given wall.

Claim 5 (previously presented):  The household refrigerator according to claim 1, wherein said cover has a bearing web that abuts a front of the given wall and that is screwed to the given wall.

Claim 6 (original).  The household refrigerator according to claim 1, which comprises a separate panel covering a gap between said covering plate and said cover.

Claim 7 (original).  The household refrigerator according to claim 6, wherein said panel engages behind an end of said covering plate facing said cover.



Claim 9 (previously presented):  The household refrigerator according to claim 6, which comprises a spacer web formed on a back side of said covering plate, said spacer web abutting a front of the given wall, and wherein said panel covers the spacer web in a direction of said receiving space.

Claim 10 (previously presented).  The household refrigerator according to claim 3, which comprises a separate panel covering the spacer web in a direction of said receiving space.

Claim 11 (previously presented):   The household refrigerator according to claim 6, wherein said panel is screwed to the given wall.

Claim 12 (previously presented):  The household refrigerator according to claim 11, wherein said cover and said panel together are screwed at an attachment point to the given wall by a screw.



Claim 14 (original).  The household refrigerator according to claim 13, wherein said plug base abuts said bearing web.

Claim 15 (previously presented):  The household refrigerator according to 14, wherein a stop is formed on a top wall of said cover, said stop is raised in a direction of said covering plate, and said panel is supported on said stop in a direction of said given wall.

Claim 16 (canceled). 

Claim 17 (original).  The household refrigerator according to claim 1, wherein said covering plate ends above said functional unit in a height direction of the household refrigerator and the functional unit is covered at least in certain sections from above by said cover that is separate from said covering plate.

Claim 18 (cancelled).

/KIMBERLEY S WRIGHT/Primary Examiner, Art Unit 3637